Exhibit 10.80

EXECUTION COPY

PERFORMANCE GUARANTY

 

This PERFORMANCE GUARANTY (this “Performance Guaranty”), dated as of January 13,
2015, is made by FORESIGHT ENERGY LP, a Delaware limited partnership (together
with its successors and permitted assigns, the “Performance Guarantor”), in
favor of PNC BANK, NATIONAL ASSOCIATION (“PNC”), as administrative agent under
the Receivables Financing Agreement defined below (together with its successors
and assigns in such capacity, the “Administrative Agent”), for the benefit of
the Administrative Agent and the other Secured Parties under the Receivables
Financing Agreement defined below.  Capitalized terms used but not otherwise
defined herein have the respective meanings assigned thereto in, or by reference
in, the Receivables Financing Agreement defined below.

PRELIMINARY STATEMENTS

(1)Concurrently herewith, Foresight Receivables LLC, a Delaware limited
liability company (the “Borrower”), as buyer, Foresight Energy LLC, a Delaware
limited liability company and wholly-owned subsidiary of the Performance
Guarantor (“Foresight”), as initial servicer (in such capacity, together with
its successor and assigns in such capacity, the “Servicer”), and the various
other entities party thereto as originators are entering into that certain
Purchase and Sale Agreement, dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Purchase and Sale
Agreement”).  Each entity from time to time party to the Purchase and Sale
Agreement as an originator thereunder is herein referred to as an “Originator”
and, collectively, as the “Originators”.  Pursuant to the Purchase and Sale
Agreement, the Originators will from time to time sell Receivables and Related
Rights to the Borrower.

(2)Concurrently herewith, the Borrower, as borrower, Foresight, as initial
Servicer, the Persons from time to time party thereto as Lenders, as Group
Agents and as LC Participants, PNC, as LC Bank, and the Administrative Agent are
entering into that certain Receivables Financing Agreement, dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Receivables Financing Agreement”), pursuant to which (i) the Lenders
may from time to time make Loans to the Borrower, (ii) the LC Bank may issue
Letters of Credit on behalf of the Borrower, (iii) the Borrower has granted to
the Administrative Agent (on behalf of the Secured Parties) a security interest
in the Collateral and (iv) the Servicer will service the Pool Receivables.

(3)As of the date hereof, the Performance Guarantor is the direct or indirect
owner of 100% of the outstanding Capital Stock of, the Servicer, each Originator
and the Borrower.

(4)The Performance Guarantor’s execution and delivery of this Performance
Guaranty are conditions precedent to the effectiveness of the Receivables
Financing Agreement.

 

 

 



--------------------------------------------------------------------------------

 

(5)The Performance Guarantor has determined that its execution and delivery of
this Performance Guaranty is in its best interests because, inter alia, the
Performance Guarantor (individually) and the Performance Guarantor and its
Affiliates (collectively) will derive substantial direct and indirect benefit
from (i) each Originator’s sales of Receivables to the Borrower from time to
time under the Purchase and Sale Agreement, (ii) the Servicer’s servicing of the
Receivables under the Receivables Financing Agreement, (iii) the financial
accommodations made by the Lenders to the Borrower from time to time under the
Receivables Financing Agreement and (iv) the other transactions contemplated
under the Purchase and Sale Agreement and the Receivables Financing Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Performance Guarantor hereby agrees as
follows:

SECTION 1.Unconditional Undertaking; Enforcement.  The Performance Guarantor
hereby unconditionally and irrevocably undertakes and assures for the benefit of
the Administrative Agent (including, without limitation, as assignee of the
Borrower’s rights, interests and claims under the Purchase and Sale Agreement),
the Lenders and each of the other Secured Parties the due and punctual
performance and observance by each Originator, Foresight and the Servicer
(together with their respective successors and assigns, collectively, the
“Covered Entities”, and each, a “Covered Entity”) of the terms, covenants,
indemnities, conditions, agreements, undertakings and obligations on the part of
such Covered Entity to be performed or observed by it under the Purchase and
Sale Agreement, the Receivables Financing Agreement and each of the other
Transaction Documents to which such Covered Entity is a party, including,
without limitation, any agreement or obligation of such Covered Entity to pay
any indemnity or make any payment in respect of any applicable dilution
adjustment or repurchase obligation under any such Transaction Document, in each
case on the terms and subject to the conditions set forth in the applicable
Transaction Documents as the same shall be amended, restated, supplemented or
otherwise modified and in effect from time to time (all such terms, covenants,
indemnities, conditions, agreements, undertakings and obligations on the part of
the Covered Entities to be paid, performed or observed by them being
collectively called the “Guaranteed Obligations”).  Without limiting the
generality of the foregoing, the Performance Guarantor agrees that if any
Covered Entity shall fail in any manner whatsoever to perform or observe any of
its Guaranteed Obligations when the same shall be required to be performed or
observed under any applicable Transaction Document, then the Performance
Guarantor will itself duly and punctually perform or observe or cause to be
performed or observed such Guaranteed Obligations.  It shall not be a condition
to the accrual of the obligation of the Performance Guarantor hereunder to
perform or observe any Guaranteed Obligation that the Administrative Agent, any
Lender, any Group Agent, the Borrower or any other Person shall have first made
any request of or demand upon or given any notice to the Performance Guarantor,
any Covered Entity or any of their respective successors and assigns or have
initiated any action or proceeding against the Performance Guarantor, any
Covered Entity or any of their respective successors and assigns in respect
thereof.  The Administrative Agent (on behalf of itself, the Lenders, the Group
Agents and the other Secured Parties) may proceed to enforce the obligations of
the Performance Guarantor under this Performance Guaranty without first pursuing
or exhausting any right or remedy which the Administrative Agent, any Group
Agent or any Lender may have against any Covered Entity, the Borrower, any other
Person, the Pool Receivables or any other property.  The Performance Guarantor
agrees that its obligations under this Performance Guaranty shall be

 

2

 



--------------------------------------------------------------------------------

 

irrevocable.  It is expressly acknowledged that this Performance Guaranty is a
guarantee of performance only and is not a guarantee of the payment of any Pool
Receivables and there shall be no recourse to the Performance Guarantor for any
non-payment or delay in payment of any Pool Receivables solely by reason of the
bankruptcy, insolvency or lack of creditworthiness of the related Obligor.

SECTION 2.Validity of Obligations.  (a) The Performance Guarantor agrees that
its obligations under this Performance Guaranty are absolute and unconditional,
irrespective of: (i) the validity, enforceability, avoidance, subordination,
discharge, or disaffirmance by any Person (including a trustee in bankruptcy) of
the Guaranteed Obligations, (ii) the absence of any attempt by any Secured Party
(or by the Borrower) to collect any Pool Receivables or to realize upon any
other Collateral or any other property or collateral, or to obtain performance
or observance of the Guaranteed Obligations from the Covered Entities or the
Borrower or any other Person, (iii) the waiver, consent, amendment,
modification, extension, forbearance or granting of any indulgence by any
Secured Party (or by the Borrower) with respect to any provision of any
agreement or instrument evidencing the Guaranteed Obligations, (iv) any change
of the time, manner or place of performance of, or in any other term of any of
the Guaranteed Obligations, including, without limitation, any amendment to or
modification of any of the Transaction Documents, (v) any law, rule, regulation
or order of any jurisdiction affecting any term or provision of any of the
Guaranteed Obligations, or rights of the Secured Parties (or of the Borrower)
with respect thereto, (vi) the failure by any Secured Party (or by the Borrower)
to take any steps to perfect and maintain perfected its interest in any
Collateral or other property or in any security or collateral related to the
Guaranteed Obligations, (vii) any failure to obtain any consent, authorization
or approval from or other action by, or to notify or file with, any Governmental
Authority required in connection with the performance of the obligations
hereunder by the Performance Guarantor, (viii) any impossibility or
impracticability of performance, illegality, force majeure, any act of
government, or other circumstances which might constitute a defense available
to, or a discharge of any Covered Entity or the Performance Guarantor, or any
other circumstance, event or happening whatsoever whether foreseen or unforeseen
and whether similar to or dissimilar to anything referred to above, (ix) any
manner of application of Collateral or any other assets of any Covered Entity or
of the Borrower, or proceeds thereof, to satisfy all or any of the Guaranteed
Obligations or as otherwise permitted under the Transaction Documents, or any
manner of sale or other disposition of any collateral for all or any of the
Guaranteed Obligations or as otherwise permitted under the Transaction Documents
and (x) any change, restructuring or termination of the corporate structure or
existence of any Covered Entity, the Borrower or the Performance Guarantor or
any other Person or the equity ownership, existence, control, merger,
consolidation or sale, lease or transfer of any of the assets of any such
Person, or any bankruptcy, insolvency, winding up, dissolution, liquidation,
receivership, assignment for the benefit of creditors, arrangement, composition,
readjustment or reorganization of, or similar proceedings affecting, any Covered
Entity, the Borrower or any of their assets or obligations.  The Performance
Guarantor waives all set-offs and counterclaims and all presentments, demands of
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor and notices of acceptance of this Performance Guaranty.  The
Performance Guarantor’s obligations under this Performance Guaranty shall not be
limited if any Secured Party is precluded for any reason (including, without
limitation, the application of the automatic stay under Section 362 of the
Bankruptcy Code) from enforcing or exercising any right or remedy with respect
to the Guaranteed Obligations, and the Performance

 

3

 



--------------------------------------------------------------------------------

 

Guarantor shall perform or observe, upon demand, the Guaranteed Obligations that
would otherwise have been due and performable or observable by any Covered
Entity had such right and remedies been permitted to be exercised.  

(b)Should any money due or owing under this Performance Guaranty not be
recoverable from the Performance Guarantor due to any of the matters specified
in this Section 2, then, in any such case, such money shall nevertheless be
recoverable from the Performance Guarantor as though the Performance Guarantor
were principal debtor in respect thereof and not merely a Performance Guarantor
and shall be paid by the Performance Guarantor forthwith.  The Performance
Guarantor further agrees that, to the extent that any Covered Entity, the
Borrower or any other Person makes a payment or payments to any Secured Party in
respect of any Guaranteed Obligation, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to such Covered Entity, the Borrower or
other Person, as applicable, or to the estate, trustee, or receiver of any
Covered Entity, the Borrower, Person or any other party, including, without
limitation, the Performance Guarantor, under any bankruptcy, insolvency or
similar state or federal law, common law or equitable cause, then, to the extent
of such payment or repayment, the Guaranteed Obligations or any part thereof
which has been paid, reduced or satisfied by such amount shall be reinstated and
continued in full force and effect as of the date such initial payment,
reduction or satisfaction occurred.

SECTION 3.Reinstatement, etc.  The Performance Guarantor agrees that this
Performance Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment (in whole or in part) of any of the
Guaranteed Obligations is rescinded or must otherwise be restored by any Secured
Party for any reason whatsoever (including, without limitation, upon the
insolvency, bankruptcy or reorganization of any Covered Entity), as though such
payment had not been made.

SECTION 4.Waiver.  The Performance Guarantor hereby waives promptness,
diligence, notice of acceptance, notice of default by any Covered Entity, notice
of the incurrence of any Guaranteed Obligation and any other notice with respect
to any of the Guaranteed Obligations and this Performance Guaranty, and any
other document related thereto or to any of the Transaction Documents and any
requirement that any Secured Party (or the Borrower) exhaust any right or take
any action against any Covered Entity, the Borrower, any other Person or any
property.  The Performance Guarantor represents and warrants to the Secured
Parties that it has adequate means to obtain from the Covered Entities and the
Borrower, on a continuing basis, all information concerning the financial
condition of the Covered Entities and the Borrower, and that it is not relying
on any Secured Party to provide such information either now or in the future.

SECTION 5.Subrogation.  The Performance Guarantor hereby waives all rights of
subrogation (whether contractual or otherwise) to the claims, if any, of any
Secured Party (or the Borrower) against the Covered Entities and all
contractual, statutory or common law rights of reimbursement, contribution or
indemnity from the Covered Entities which may otherwise have arisen in
connection with this Performance Guaranty until one year and one day have
elapsed since the payment and performance in full of the Guaranteed Obligations.

 

4

 



--------------------------------------------------------------------------------

 

SECTION 6.Representations and Warranties of the Performance Guarantor.  The
Performance Guarantor hereby represents and warrants to the Administrative Agent
and each of the other Secured Parties as of the date hereof, on each Settlement
Date and on each day on which a Credit Extension shall have occurred under the
Receivables Financing Agreement, as follows:  

(a)Organization and Good Standing.  The Performance Guarantor is a duly
organized and validly existing limited partnership in good standing under the
laws of the State of Delaware and has full power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is presently conducted.

(b)Due Qualification.  The Performance Guarantor is duly qualified to do
business, is in good standing as a foreign entity and has obtained all necessary
licenses and approvals in all jurisdictions in which the conduct of its business
requires such qualification, licenses or approvals, except where the failure to
do so could not reasonably be expected to have a material adverse effect on the
performance by the Performance Guarantor of its obligations hereunder, or the
validity or enforceability of this Performance Guaranty of any of the other
Transaction Documents.

(c)Power and Authority; Due Authorization.  The Performance Guarantor has all
necessary power and authority to (i) execute and deliver this Performance
Guaranty and the other Transaction Documents to which it is a party and (ii)
perform its obligations under this Performance Guaranty and the other
Transaction Documents to which it is a party and the execution, delivery and
performance of, and the consummation of the transactions provided for in, this
Performance Guaranty and the other Transaction Documents to which it is a party
have been duly authorized by the Performance Guarantor by all necessary limited
partnership action.

(d)Binding Obligations.  This Performance Guaranty and each of the other
Transaction Documents to which it is a party constitutes legal, valid and
binding obligations of the Performance Guarantor, enforceable against the
Performance Guarantor in accordance with their respective terms, except (i) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

(e)No Conflict or Violation.  The execution and delivery of this Performance
Guaranty and each other Transaction Document to which the Performance Guarantor
is a party, the performance of the transactions contemplated by this Performance
Guaranty and the other Transaction Documents and the fulfillment of the terms of
this Performance Guaranty and the other Transaction Documents by the Performance
Guarantor will not (i) conflict with, result in any breach of any of the terms
or provisions of, or constitute (with or without notice or lapse of time or
both) a default under, the organizational documents of the Performance Guarantor
or any indenture, sale agreement, credit agreement, loan agreement, security
agreement, mortgage, deed of trust or other agreement or instrument to which the
Performance Guarantor is a party or by which it or any of its property is bound,
(ii) result in the creation or imposition of any Adverse Claim upon any of its
properties pursuant to the terms of any such indenture, credit agreement,

 

5

 



--------------------------------------------------------------------------------

 

loan agreement, agreement, mortgage, deed of trust or other agreement or
instrument, other than this Performance Guaranty and the other Transaction
Documents or (iii) conflict with or violate any Applicable Law.

(f)Litigation and Other Proceedings.  There is no action, suit, proceeding or
investigation pending, or to the Performance Guarantor’s knowledge threatened,
against the Performance Guarantor before any Governmental Authority: (i)
asserting the invalidity of this Performance Guaranty or any of the other
Transaction Documents; (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Performance Guaranty or any other Transaction
Document; or (iii) seeking any determination or ruling that could materially and
adversely affect the performance by the Performance Guarantor of its obligations
under, or the validity or enforceability of, this Performance Guaranty or any of
the other Transaction Documents.

(g)No Consents.  The Performance Guarantor is not required to obtain the consent
of any other party or any consent, license, approval, registration,
authorization or declaration of or with any Governmental Authority in connection
with the execution, delivery, or performance of this Performance Guaranty or any
other Transaction Document to which it is a party that has not already been
obtained or the failure of which to obtain could not reasonably be expected to
have a material adverse effect on the performance by the Performance Guarantor
of its obligations hereunder, or the validity or enforceability of this
Performance Guaranty of any of the other Transaction Documents.

(h)Compliance with Applicable Law.  The Performance Guarantor is in compliance
in all respects material to this Performance Guaranty and the other Transaction
Documents, with the Applicable Law applicable to the Performance Guarantor, its
Subsidiaries and their respective businesses and properties.

(i)Accuracy of Information.  All certificates, reports, statements, documents
and other information furnished to the Administrative Agent or any other Credit
Party by the Performance Guarantor pursuant to any provision of this Performance
Guaranty or any other Transaction Document, or in connection with or pursuant to
any amendment or modification of, or waiver under, this Performance Guaranty or
any other Transaction Document, is, at the time the same are so furnished,
complete and correct in all material respects on the date the same are furnished
to the Administrative Agent or such other Credit Party, and does not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading (provided that
with respect to any projected financial information, the Servicer represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time).

(j)Other Transaction Documents.  Each representation and warranty made by the
Performance Guarantor under each other Transaction Document to which it is a
party is true and correct in all material respects as of the date when made.

(k)No Material Adverse Effect.  Since September 30, 2014, there has been no
Material Adverse Effect on the Performance Guarantor.

 

6

 



--------------------------------------------------------------------------------

 

(l)Investment Company Act.  The Performance Guarantor is not an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act.

(m)Anti-Money Laundering/International Trade Law Compliance.  The Performance
Guarantor is not a Sanctioned Person.  The Performance Guarantor does not,
either in its own right or through any third party, (i) have any of its assets
in a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (ii) do business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (iii) engage in any dealings or transactions prohibited by any Anti-Terrorism
Law.

(n)Financial Condition.  The consolidated balance sheets of the Performance
Guarantor and its consolidated Subsidiaries as of September 30, 2014, and the
related statements of income and shareholders’ equity of the Performance
Guarantor and its consolidated Subsidiaries for the fiscal quarter then ended,
copies of which have been furnished to the Administrative Agent and the Lenders,
present fairly in all material respects the consolidated financial position of
the Performance Guarantor and its consolidated Subsidiaries for the period ended
on such date, all in accordance with GAAP, subject to normal year-end and audit
adjustments, and except for the absence of footnotes.

(o)Opinions.  The facts regarding the Performance Guarantor, the Borrower, the
Servicer, each Originator, the Receivables, the Related Security and the related
matters set forth or assumed in each of the opinions of counsel delivered in
connection with the Receivables Financing Agreement and the Transaction
Documents are true and correct in all material respects.

(p)Solvency.  The Performance Guarantor is Solvent.

(q)Separateness.  The Performance Guarantor is aware that the Administrative
Agent and the other Secured Parties have entered into the Receivables Financing
Agreement in reliance on the Borrower being a separate entity from the
Performance Guarantor and the Performance Guarantor’s other Affiliates
(including, without limitation, the Covered Entities) and has taken such actions
and implemented such procedures as are necessary on its part to ensure that the
Performance Guarantor and each of its Affiliates (including, without limitation,
the Covered Entities) will take all steps necessary to maintain the Borrower’s
identity as a separate legal entity from the Performance Guarantor and its
Affiliates (including, without limitation, the Covered Entities) and to make it
manifest to third parties that the Borrower is an entity with assets and
liabilities distinct from those of the Performance Guarantor and its Affiliates
(including, without limitation, the Covered Entities).

(r)ERISA.

(i)Each of the Performance Guarantor and the ERISA Affiliates is in compliance
with the applicable provisions of ERISA and the provisions of the Code relating
to any employee pension benefit plan (other than a Multiemployer Plan) subject
to the provisions of Title IV of ERISA or Section 412 of the Code and in respect
of which the Performance

 

7

 



--------------------------------------------------------------------------------

 

Guarantor or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section
3(5) of ERISA (a “Plan”) and the regulations and published interpretations
thereunder and any similar applicable non-U.S. law, except for such
noncompliance that would not reasonably be expected to have a Material Adverse
Effect.  No Reportable Event has occurred during the past five years other than
a Reportable Event that would not reasonably be expected to have a Material
Adverse Effect.  The excess of the present value of all benefit liabilities
under each Plan of the Performance Guarantor and the ERISA Affiliates (based on
the assumptions used to determine required minimum contributions under Section
412 of the Code with respect to such Plan), over the value of the assets of such
Plan, determined as of the most recent annual valuation date applicable thereto
for which a valuation has been completed, would not reasonably be expected to
have a Material Adverse Effect, and the excess of the present value of all
benefit liabilities of all underfunded Plans (based on the assumptions used to
determine required minimum contributions under Section 412 of the Code with
respect to each such Plan) over the value of the assets of all such under funded
Plans, determined as of the most recent annual valuation dates applicable
thereto for which valuations have been completed, would not reasonably be
expected to have a Material Adverse Effect.  None of the Performance Guarantor
or the ERISA Affiliates has received any written notification that any
Multiemployer Plan is in reorganization or has been terminated within the
meaning of Title IV of ERISA, or has knowledge that any Multiemployer Plan is
reasonably expected to be in reorganization or to be terminated, where such
reorganization or termination has had or would reasonably be expected to have,
through increases in the contributions required to be made to such Plan or
otherwise, a Material Adverse Effect.

(ii)Each of the Performance Guarantor and the ERISA Affiliates is in compliance
(i) with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any employee pension
benefit plan governed by the laws of a jurisdiction other than the United States
and (ii) with the terms of any such plan, except, in each case, for such
noncompliance that would not reasonably be expected to have a Material Adverse
Effect.

(s)Preliminary Statements.  The statements set forth in the preliminary
statements to this Performance Guaranty are true and correct.

(t)Reaffirmation of Representations and Warranties.  On the date of each Credit
Extension, on the date of each Release, on each Settlement Date and on the date
each Information Package or other report is delivered to the Administrative
Agent or any Lender hereunder, the Performance Guarantor shall be deemed to have
certified that all representations and warranties of the Performance Guarantor
hereunder are true and correct in all material respects on and as of such day as
though made on and as of such day, except for representations and warranties
which apply as to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such date).

SECTION 7.Certain Covenants.  The Performance Guarantor covenants and agrees
that, from the date hereof until the Final Payout Date, the Performance
Guarantor will observe and perform all of the following covenants.  

 

8

 



--------------------------------------------------------------------------------

 

(a)Ownership and Control.  The Performance Guarantor shall continue to own,
directly or indirectly, 100% of the issued and outstanding Capital Stock of each
Originator, the Servicer and the Borrower.  The Performance Guarantor shall
cause Foresight to own directly 100% of the issued and outstanding Capital Stock
of the Borrower.  Without limiting the generality of the foregoing, the
Performance Guarantor shall not permit the occurrence of any Change in Control.

(b)Existence and Good Standing.  The Performance Guarantor will preserve and do
all things as are necessary to maintain its corporate existence, rights,
franchises, qualifications, privileges and good standing, and will ensure that
it has the right and is duly qualified to conduct its business as it is
presently conducted in all applicable jurisdictions, except to the extent that
the failure to comply with the foregoing would not have a Material Adverse
Effect.

(c)Compliance with Laws.  The Performance Guarantor will comply with all
Applicable Laws to which it may be subject if the failure to comply could
reasonably be expected to have a material adverse effect on the performance by
the Performance Guarantor of its obligations hereunder, or the validity or
enforceability of this Performance Guaranty or any of the other Transaction
Documents to which it is a party.

(d)Sale of Assets.  The Performance Guarantor will not, and will not permit any
Covered Entity to, directly or indirectly sell, transfer, assign, convey or
lease whether in one or a series of transactions, all or substantially all of
its assets (other than in accordance with the Transaction Documents).

(e)Actions Contrary to Separateness.  The Performance Guarantor will not take
any action inconsistent with the terms of Section 8.03 of the Receivables
Financing Agreement.

(f)Anti-Money Laundering/International Trade Law Compliance.  The Performance
Guarantor shall not become a Sanctioned Person.  The Performance Guarantor,
either in its own right or through any third party, will not (a) have any of its
assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law; (b) do business in or
with, or derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (d) use the proceeds of Advances to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law.   The Performance
Guarantor shall comply with all Anti-Terrorism Laws.  The Performance Guarantor
shall promptly notify the Administrative Agent in writing upon the occurrence of
a Reportable Compliance Event.

(g)Payments on Receivables; Lock-Box Accounts.  If any payments on the Pool
Receivables or other Collections are received by the Performance Guarantor, it
shall hold such payments in trust for the benefit of the Administrative Agent,
the Lenders and

 

9

 



--------------------------------------------------------------------------------

 

the other Secured Parties and promptly (but in any event within one (1) Business
Day after receipt) remit such funds into a Lock-Box Account.

(h)Further Assurances.  The Performance Guarantor hereby agrees from time to
time, at its own expense, promptly to execute (if necessary) and deliver all
further instruments and documents, and to take all further actions, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
to enable the Administrative Agent (on behalf of the Secured Parties) to
exercise and enforce its respective rights and remedies under this Performance
Guaranty.  Without limiting the foregoing, the Performance Guarantor hereby
agrees from time to time, at its own expense, promptly to provide such
information (including non-financial information) with respect to itself and
each Covered Entity as the Administrative Agent may reasonably request.

SECTION 8.Amendments, Etc.  No amendment or waiver of any provision of this
Performance Guaranty shall be effective unless the same shall be in writing and
signed by the Administrative Agent, each Lender and the Performance Guarantor,
and no consent to any departure by the Performance Guarantor herefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Administrative Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

SECTION 9.Addresses for Notices.  All notices and other communications provided
for hereunder shall be in writing (which shall not include facsimile
communication, but shall include email communication) and mailed, sent or
delivered to it (a) if to the Administrative Agent, to its address specified for
notices in the Receivables Financing Agreement, (b) if to any other Secured
Party, to such Secured Party’s address specified for notices in the Receivables
Financing Agreement and (c) if to the Performance Guarantor, to its address set
forth below, or in either case, to such other address as the relevant party
specified to the other from time to time in writing:

Foresight Energy LP

One Metropolitan Square

211 North Broadway, Suite 2600

St. Louis, Missouri 63102

Attention:  Oscar A. Martinez

Notices and communications shall be effective when received.

SECTION 10.No Waiver; Remedies.  No failure on the part of the Borrower or any
Secured Party to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by Applicable Law.

SECTION 11.Continuing Agreement; Third Party Beneficiaries; Assignment.  This
Performance Guaranty is a continuing agreement and shall (i) remain in full
force and effect until

 

10

 



--------------------------------------------------------------------------------

 

the later of (x) the payment and performance in full of the Guaranteed
Obligations and all other amounts payable under this Performance Guaranty and
(y) one year and a day after the Final Payout Date, (ii) be binding upon the
Performance Guarantor, its successors and assigns and (iii) inure to the benefit
of, and be enforceable by, the Administrative Agent, the Lenders, the other
Secured Parties and their respective successors and assigns.  Without limiting
the generality of the foregoing clause (iii), upon any assignment by a Lender or
Group Agent permitted pursuant to the Receivables Financing Agreement, the
applicable assignee shall thereupon become vested with all the benefits in
respect thereof granted to the Lenders and Group Agents herein or
otherwise.  Each of the parties hereto hereby agrees that each of the Lenders
and the Secured Parties shall be a third-party beneficiary of this Performance
Guaranty.  The Performance Guarantor shall not assign, delegate or otherwise
transfer any of its obligations or duties under this Performance Guaranty
without the prior written consent of the Administrative Agent in its sole
discretion.  Any payments hereunder shall be made in full in U.S. dollars
without any set-off, deduction or counterclaim and the Performance Guarantor’s
obligations hereunder shall not be satisfied by any tender or recovery of
another currency except to the extent such tender or recovery results in receipt
of the full amount of U.S. dollars required hereunder.  

SECTION 12.Mutual Negotiations.  This Performance Guaranty is the product of
mutual negotiations by the parties thereto and their counsel, and no party shall
be deemed the draftsperson of this Performance Guaranty or any provision hereof
or to have provided the same.  Accordingly, in the event of any inconsistency or
ambiguity of any provision of this Performance Guaranty, such inconsistency or
ambiguity shall not be interpreted against any party because of such party’s
involvement in the drafting thereof.

SECTION 13.Costs and Expenses.  The Performance Guarantor hereby agrees to pay
on demand all reasonable out-of-pocket costs and expenses in connection with the
preparation, negotiation, execution, delivery and administration of this
Performance Guaranty (or any supplement or amendment hereto), including, without
limitation, the reasonable Attorney Costs for the Administrative Agent and the
other Credit Parties and any of their respective Affiliates with respect thereto
and with respect to advising the Administrative Agent and the other Credit
Parties and their respective Affiliates as to their rights and remedies under
this Performance Guaranty.  In addition, the Performance Guarantor agrees to pay
on demand all reasonable out-of-pocket costs and expenses (including reasonable
Attorney Costs), of the Administrative Agent and the other Credit Parties and
their respective Affiliates, incurred in connection with the enforcement of any
of their respective rights or remedies under the provisions of this Performance
Guaranty.

SECTION 14.GOVERNING LAW.  THIS PERFORMANCE GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICT OF LAWS PROVISIONS
THEREOF).

SECTION 15.CONSENT TO JURISDICTION.  (i) THE PERFORMANCE GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR
FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR

 

11

 



--------------------------------------------------------------------------------

 

RELATING TO THIS PERFORMANCE GUARANTY, AND THE PERFORMANCE GUARANTOR HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING (I)
IF BROUGHT BY THE PERFORMANCE GUARANTOR, SHALL BE HEARD AND DETERMINED, AND (II)
IF BROUGHT BY ANY SECURED PARTY, MAY BE HEARD AND DETERMINED, IN EACH CASE, IN
SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT.  NOTHING IN THIS SECTION 15 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY OTHER SECURED PARTY TO BRING ANY ACTION OR PROCEEDING AGAINST THE
PERFORMANCE GUARANTOR OR ANY OF ITS RESPECTIVE PROPERTY IN THE COURTS OF OTHER
JURISDICTIONS.  THE PERFORMANCE GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH ACTION OR PROCEEDING.  THE PARTIES HERETO AGREE THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

(ii)THE PERFORMANCE GUARANTOR CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO IT AT
ITS ADDRESS SPECIFIED IN SECTION 9.  NOTHING IN THIS SECTION 15 SHALL AFFECT THE
RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY TO SERVE LEGAL
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

SECTION 16.WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS PERFORMANCE GUARANTY OR ANY OTHER TRANSACTION DOCUMENT.

SECTION 17.Set-off Rights of Secured Parties.   The Administrative Agent and the
other Secured Parties may from time to time, following the demand therefore by
such Person, set-off and apply any liabilities any such Person may have to the
Performance Guarantor (including liabilities in respect of any monies deposited
with it by the Performance Guarantor) against any and all of the obligations of
the Performance Guarantor to such Person now or hereafter existing under this
Performance Guaranty.

SECTION 18.Severability. If any term or provision of this Performance Guaranty
shall be determined to be illegal or unenforceable to any extent with respect to
any person or circumstance, the enforceability of such term or provision shall
not be affected with respect to any other person or circumstance, and such term
or provision shall be enforceable to the fullest extent permitted by Applicable
Law.

SECTION 19.Counterparts.  This Performance Guaranty may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, and each

 

12

 



--------------------------------------------------------------------------------

 

such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute one and the same Performance Guaranty.  

[Signature Pages Follow]

 

13

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Performance Guarantor has caused this Performance
Guaranty to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.




FORESIGHT ENERGY LP,
as Performance Guarantor

By: /s/ Oscar Martinez
Name: Oscar Martinez

Title:   Senior Vice President & Chief Financial Officer

 

 

 

 

 




 

S-1

Performance Guaranty

(Foresight)



--------------------------------------------------------------------------------

 

 

Accepted as of the date hereof:

 

 




PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By: /s/ Mark Falcione
Name: Mark Falcione

Title:   Executive Vice President

 

 

 

 

 

 

 

S-2

Performance Guaranty

(Foresight)

